          Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
           Plaintiff,                 )
                                      )
        v.                            )
                                      )
 FIFTY-THREE VIRTUAL CURRENCY         )
 ACCOUNTS,                            )
                                      )
 ONE HUNDRED TWENTY-SEVEN             )
 VIRTUAL CURRENCY PROPERTIES,         )
                                      )
 FIVE ACCOUNTS HELD AT                )
                                           Civil Action No. 20-cv-2227
 FINANCIAL INSTITUTION 1,             )
                                      )
 THE ALQASSAM.NET DOMAIN,             )
                                      )
                                      )
 THE ALQASSAM.PS DOMAIN,              )
                                      )
 -- and –                             )
                                      )
 THE QASSAM.PS DOMAIN                 )
                                      )

                Defendants.


                              WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL=S SERVICE AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER:

       WHEREAS a Verified Complaint for Forfeiture In Rem has been filed in the United
States District Court for the District of Columbia, on the 13th day of August, 2020, alleging that
the above defendant properties are subject to seizure and forfeiture to the United States pursuant
to 18 U.S.C § 1956(a)(2);

        YOU ARE, THEREFORE, HEREBY COMMANDED to serve the defendant properties,
thus bringing, within the jurisdiction of the Court, said defendant properties, more fully
described as:

                               SEE CHART ON FOLLOWING PAGE
       Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 2 of 10




VIRTUAL CURRENCY EXCHANGE ACCOUNTS

     Accounts at Virtual Currency Exchange 1:

Defendant                                 Account Identifier
Property
    #
    1                        3PajPWymUexhewHPczmLQ8CMYatKAGNj3y
    2                         3LrjAKNfnyX2BGmor6ZNxvZutM1Q3KEejZ
    3                          1HrPF5CPqJiWbkroxheU5LcHL7bZNDi76v
   131                       17cZ7CBhSPHn2gDkfNgrwNmHFDDHX7zC6q
   132                         1J6665h8Njpva6crm1VSFwW8BToNFxaPxz
   133                        1GeLggwn8GqtTW6CYFUwerybHkzcNqPqaX
   134                        1Jp1Kwn43qzHWt7bGMdgZS9ZPbTi7rK9AY
   135                     1MgudcZEMXpB8uXUswuGHgDBTNmUZ8ZkZD
   136                      1PmAgUZXVvKMRcS37Hu2XVqdkovKG8ZPTk
   137                          1FUgt1eY69Ric3oaqtNK1xUex7dqph1eEv
   138                       3HB3GQhNxjfvPYKBYfUZwUVpSatqE8tHBb
   139                         3QqerQBe5duLc9YwqvKvDPAc3TJZxcfrsw
   140                       3E8yaNXEKQnnFMvnyyrwxaM9DaqNxHpFzP
   141                         3FeZrRq9nisxeR4RxBdj4DnhJSsABtGBAC
   142                        119Yw1qsUihJmBu68gcqgN36CrGy92d4aNX
   143                        32sVYnjTbnULtPKT8wuSNc7mzdwyuDDuAr
       Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 3 of 10




     Accounts at Virtual Currency Exchange 2:

Defendant                                 Account Identifier
Property
    #
   144                     13gGNrqWGPN5XxYNnceWEgGykuHuaFhPFM
   145                       1LuGcrfVyQ8KK1QuQysZcgoRtg7nuU55DH
   146                                    User ID: 35764207
   147                        1DjYVV19zAuJPcXjn44is2CsAn4sW4it5W
   148                     15WrJ9vkvw46HGaD9PKpDLkGD6MCX8CEVR
   149                      14sXBGZZzeunJuyyA1fJY4tKyC5RM7WYTP
   150                      1LGcSmCwR2eMurxgwLeJtV9iRoLHCVNv3G
   151                         1Fyyfqjo4pvxwv6yqW5FrzrNspsYrX6ErX
   152                                    User ID: 20920319
   153                       1P49duqmF5PwRSEpmL13F9QS8y3jVe4zjW
   154                      1BU8uxGuoFeATAey8XG91Q6Ux23tTTeYyx
   155                        1DPuLoyzjjTsbGFNcWFu7eK52uYg1qFHtr
   157                                    User ID: 22237397
   158                        1XD6XifgGCsvcGBUzXqpNNnvC5j3y8gey
   159                      133sCL2aCviV8N1TLngFGco7CDhHDmwChR
   160                       1A55bZqCNtFgASJHG4FxTNiAsU3jTt7DVo
   161                      1B7etAU8bG848QNXJjpe9XH9a1WrcWFm2Q
       Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 4 of 10




     Account at Virtual Currency Exchange 3:

Defendant                                  Account Identifier
Property
    #
   156                         34vKeiCwwu5guBZhr4J8RbnKTus8q1j7Sa


     Accounts at Virtual Currency Exchange 4:

Defendant                                  Account Identifier
Property
    #
   162                       3A2KA243cB17yFFWEcWqffTi3c9CAvq8Dh
   163                        3JXrtFWn7kaoz75bPqD23kPpMtKZiK3j2w


     Account at Virtual Currency Exchange 5:

Defendant                                  Account Identifier
Property
    #
   164                        35Yn5sRoasPArcXhN3Uz2HANn34rYg7ihG


     Account at Virtual Currency Exchange 6:

Defendant                                  Account Identifier
Property
    #
   165                       31mT7hQ7V6B58hfNVJchZTXP7gANpZjUjK


     Account at Virtual Currency Exchange 7:

Defendant                                  Account Identifier
Property
    #
   166                  Account at Virtual Currency 7 identified by email address


     Accounts at Virtual Currency Exchange 8:

Defendant                                  Account Identifier
Property
        Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 5 of 10




   #
  167                       3AwD6c5H2Hp6v73Md7Aon5n6HJU5YoBpDz
  176                        373k2ZQFXVsCtqdFyzRj7zmtsz1aP9dWoZ


     Accounts at Virtual Currency Exchange 9:

Defendant                                 Account Identifier
Property
    #
   168                                Account number: 11398678
   169                       1GgELQKEcqn572mvHKtzPBrjZ9L3bpKiLi
   170                                Account number: 11436806
   171                       1Eg7YSoJiqUV7ERsDXiGKExtyJkkXR7NHr
   178                        1JJrTJgxSNqEPDrRBogD7odjvCwuog9Cqb


     Accounts at Virtual Currency Exchange 10:

Defendant                                 Account Identifier
Property
    #
   172                               Account number: 5806702
   173                               Account number: 6971221
   174                        3QRGcu41GN8cGYkp49xrv8VB7prLkokzLk
        Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 6 of 10




      Accounts at Virtual Currency Exchange 11:

Defendant                                  Account Identifier
Property
    #
   175                        1Mduu84x4Wm7FWm5vgaNvtk3APhEw1661t
   177                         1D9jDMKhss9vtmeRWeBA6tmts52JoQyezk


      Accounts at Virtual Currency Exchange 12:

Defendant                                         User ID
Property
    #
   179                                             931770
   180                                            2319627


VIRTUAL CURRENCY ADDRESSES

 Defendant                               Virtual Currency Address
 Property #
      4                       17QAWGVpFV4gZ25NQug46e5mBho4uDP6MD
      5                          1KDFQFnFfy9gJgXF18U3vpfeJQAeixPp1K
      6                           1HQhQfFPesW8znZdsdizHnA8ggvtc6NJ4k
      7                         1AW9z69zW2Wpg5i2gFs9YzkvZLjzDNx5VG
      8                          14EwXyqiB3yVLDJ1zVNevvEDpyyhBdnzjk
      9                         14S3GUHsqSY2am6yCPqEhb72sECUUbnRtE
     10                           14dRMzjmatz7zkc7iRYaitMvw4YPxXJYHf
     11                        1JJQceg2YZuCsJxUvAAVwU2YH4wDwxQoy6
     12                        1EQFWyM1gTus8cnuwHQErnaED3um1py2pF
     13                           19ncZQTCBfvfW5bsM7v3Pe7t6nzu4GZy4r
     14                            31hnjnw7Xe8e183u2qffHt4qpLFLfergmF
     15                         31idyYGpkmev8S1Kve8TvHExYdFeDM2saV
     16                         31iUH4sRXJt9F8MnnpVY1HAxUZ1qZQ4Z7x
     17                           31iZbakXU1arYMMyiCgceipKjUxCF19N5j
     18                        31jbxdhDYxkB6ULhsk7VMLsNB3KQgTREUZ
     19                          31k6eLZLTP1adv7EqZNkbnd8Jm1oHnULuP
     20                        31mnD8FtBVyHh6CCFsUwiTFHuu6RMTCjcR
     21                        31mUJqpqH8HLsGaxMdARTgdPHkbWbq2yuQ
     22                          31n5MTyfWEFFm7pXf7e9Qt2i5Ec8jKA1py
     23                          31nob3VbXpByQZBuvHdFF1vcwjBoSd1xJF
     24                        31o5C1u66MjVZMrcJHzHYuQFk9XuDUznqX
     25                           31osZ4w7nPC2wbezG3fhu7fraUNBeEfdyA
     Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 7 of 10




26                       31ot27eWxmxbQtVWmpiSyuakJNKqwc4uSZ
27                      31otG9J9PWZ5GuUaAFVwuzP5nrAX6sVNh8
28                         31p9vft5AqYgt7uPxTXCis97zHE2E8RkTG
29                        31pmPV1XpevjEUzPtmr5sDXm8s4YzTyaS2
30                     31pWw13YTX5h9EY6T5hjcRDT4bDF6cQMXR
31                      31pYNazDxCwnhAyVCNqpELTE66qi4KcEA5
32                       31qeJQa6Y6LL74HDBe5ZkuE7GxfMvUAh7t
33                         31qk3S4hqj5KfedbVo45nFdvrXQ6TnYtY2
34                     31qMgW6GideWcAHTdYf4GN3UEKEzVTP6jb
35                      31qv732ydN8kbUyLYbv5QBNDyHRbRqL5wo
36                      31rbKDq1pwA1GLHwa82cySVrkTo1R6htMK
37                     31rhvmw3BPW9bYXvV6RJ4ZuwgUP2QbN6Wp
38                       31rQoLSQkVa2SQhgRByhrM5e69KaKPntpp
39                        31rZQb9DM2Fz5Yqi47UTsZ3FttETRAvbeu
40                         31s1NZm8S16JsedBDJcSX815ikhNCkro28
41                          31spTrrz7g2nCtf7JPVFrsAwiQi6SGJygU
42                    31tKBTcV4bWYLEXzSwByPuJWmEnWkNUXNs
43                         32LjBurh7tKVpxmhhEhfPUnKYzV7jxzane
44                      33mskKAPj8RVaFcSaCDtWtpCQYNCp4dFLw
45                        344Aycb4ZzEZXEF26qgbGrfYjFEqMJbN6F
46                        38vt9RRxHJboCyFbTieWT1sFKxbacKeBgg
47                      3AHkpUF4zgvxVxRPKNrTQyo4NrZ1PH8x5Z
48                       3CafimPzKw8ZhXQyQjojD2GDNpwsaQb12J
49                       3DTLocTRA6s4LyZGnSN5g4aRfLd8FVaxHh
50                      3Ea4umPPeQGELifMTXWmkJAZCzijBuYtVm
51                        3EaD7SfNXda1LujuB1fyi8mzuA1qmrsUAq
52                      3EaGnTmpjGYRSV2KAkrgP6zg2uhPHAw15o
53                       3EaKhQrXE2oZ6b74H7ML2SipNU7cdXhqDz
54                      3EaPVCEnRRWZ96qJR8p6JgvgeTmGshvZRy
55                    3EbyqWHMMzE96mMmB6bASnXsaGinwq7now
56                       3EciaU3UgTycJvmD2KC4YG4NBoh6fqpZFU
57                       3EcQ7XQXQiSS27LgV3hrvsXFntN7GxAxzf
58                    3EdXMhAWLKg7PJfLbEKRCMm8Ldm6dsZDzT
59                      3EeAr4pt2n9wjeFWY5XXTK1AGcmfTLG2hB
60                       3Eein3xzdKxrvKQQJp5Y5H8cbqrhoEKW1N
61                      3EekremuSe1bnR43w9nZMG2W7YMkbvgPEa
62                      3EemNUbRZoov3jp38BZuAJhSXxnSKQRN9F
63                        3EeNxvKupEyozjPEvoccaZBQN2TVTgndgP
64                     3EeqkFMzUEPMpB4PZeDe1yHBmLVSiQ6QdX
65                        3EeyeaD1YXwrkQGeYgo7QsoJi9tL9CZrxw
66                       3EfH1Jk9JBqu6cHqXWUysRiM16HS5bjeK6
67                    3EfKyF6eCRVTmvoMXPk8jUgDWfMXXAhhVq
68                      3EfUV43ULkkxsezDDbfnh9acBWhCNXQw3p
69                        3EfYuiuGvoU6quCSD7RNHBQAngqkfjtu75
      Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 8 of 10




70                        3EfzSMeN4ds6HXTWP4FZeVZynJTSvvtUgN
71                        3EgLDToL4NS51KC7LzY8rw6CsLeaoUVzzz
72                         3Egn1PtQuctJViaK5E9gn2BYUZ9vkoyhQY
73                        3Egrrh9KgqYYnwoTic2mGrNNqUg7H2xMzt
74                           3EguPmkenPJa5ezKgRi41nnnz7JwUvexfy
75                      3EWxNDQg52QH7ZXrAfxU22T5XyKCtxUG8Q
76                        3EX4bu9vjudVXnFEXJq7pRW7qboPLPcCpU
77                       3EX9MLM6pTK6nvajFj4woTx2nT7NXBXrLZ
78                        3EXBCqAR9jW2XJsGK6pAifLhZrg76vDJxF
79                       3EXUxdgs5JjmBTvhpCCtyYXveHXW9Ykxmc
80                       3EXzujBDN5cVDeRgysMpQjyK8AZ3eZ7m5L
81                       3EY8Ln5c51jwY4x7pKroCETEAK6Ch4EDVu
82                         3EYc9agtyf5xjdX6gjXNXQVvxUb3UNtTzc
83                          3EYwWQxei7iFczcr99LcJAa5pFtFdyQrYX
84                        3EZ6VeppfgZc3bGuefA7V5g17i9BnnNVWD
85                          3EZetpgN7K5jow7sv9dKQZ2tL6JfNJU4Hy
86                         3EZf21ULWjqpLDtzJU1qbfqxgHqaPDpdUD
87                     3EZfMVxWBNBUm23HUvvaQXcET3WbkR34oS
88                         3EZG4CNSAiDchj5mU5NehxtqVZgJqj3tuN
89                      3EZQYLt6XAaWgwqm6PUHAKPGcfNtt3oY6T
90                       3EZvc5LA6WjchP7VWY3BohXZ6u73xo3WcE
91                         3EZx1DuWqwuRhErsoZJva2ibp8FUuYjBvC
92                        3Fq8LkKoJU61MVqL7HJiPR3ecEpxEmqKkU
93                         3FqsDefk77P9jQKbnM9qyQiyF13JFYcHTR
94                         3FqsDefk77P9jQKbnM9qyQiyF13JFYcHTR
95                       3FqV49yKKscsMV3JLmEX6NBm92bdZB83SZ
96                       3FqV49yKKscsMV3JLmEX6NBm92bdZB83SZ
97                         3Fr2ejXvkk7ccWx4of2TTBkkN4Z8PhmBkW
98                         3Fr2ejXvkk7ccWx4of2TTBkkN4Z8PhmBkW
99                        3Fr4DFkumQffMD9crpSxSP4oQ2dQRA75Ev
100                       3Fr4DFkumQffMD9crpSxSP4oQ2dQRA75Ev
101                     3Fr9hEMfYCnRoNyd9wEBJPMVgSEgVRxFXT
102                        3FraSMiSHqntVAxiAiaPaD2z2K1YMvmSu9
103                         3Freatgh7mpUhSjvrzUvDR4kR23ERYu3Gz
104                        3FrfgNJ6cMoLt4DvSokLRWJYhs3iR58uG6
105                       3FrGKydHtTg1mgrwzaBdCF2TLq6dne7sQW
106                     3FrgLnW4DQWJQXkaHQm1rvH4GFk7MPpRzy
107                        3Frh4A8Tecb1YFsf9T64TCvE6XCqv17Mse
108                      3FricPpCwRFkL7zvYBKNEYMGUQp5F7Qj47
109                      3FrP22X7MGdQZX66FHDPsrMvGoxFzFxxSD
110                      3FrPk5dAyqSpvs1bM43hRFHwHVmnosHw3B
111                        3FrRV3hZKuBJmd9oEHuwPbq4Dq1f49yzus
112                         3FrS1Vm2Vha1JrMTrGiyCxpwjvEx27cfS8
113                       3FrSvZWjvDSGrRDPG6fdwEEEsUkrY65ZU7
         Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 9 of 10




   114                      3FrTayH9wkCnNkTTkfuqx7SVQQzzCQd5Cp
   115                      3FrUtZ3dXoGNDWejDbXanYEfZR56JyiLsT
   116                        3FrVsAxKhtau1kcjVY8iXQNo2i1uZD6orS
   117                      3FrZphLBUTm9aTiXhnZTA3piVJ4oTxjpBU
   118                        3FtDtZdVMY53Jjk8fCPxydXb633jFdj3wo
   119                      3FtHfUNd2zgSY8FNW4Aq2f88wwSYiyVacg
   120                         3Ftpn5gXf79Zurdf7PYGfQZiipgVqEiUkg
   121                      3FvrNAv5KaEWVA7o8JJKFqeCfCP28JqRDt
   122                     3FvV3xyheg6BWAjX8Yy6dcENRfmhMnAZ6a
   123                      3Fw3NTwtmk8zQuwg6s2FPniXWPKirfqAgP
   124                     3FWSkG5NmyXF3rqMav7piXiJUDYzKpgFRT
   125                    3JaDQWNPyysYRcNNQxgkwSUpApXvn3XkBW
   126                     3La8eKaybxVeBLDxGNSyydVRoX9ZxjrDCW
   127                       3LhP8JYJ77cj2eVXBasY92Z6omTyRbUdbh
   128                       3Ngo99WAQieMEJGf5WJz2ycH1reFkjd6yg
   129                      3QGyLXfEdN1iPt21toAf4qhM4zQ8zsDMMy
   130                      3Qms9Dk4ViL2LNfup8J5fYLXYCWsXj43Qa


ACCOUNTS AT FINANCIAL INSTITUTION 1

Defendant                Account Ending                     Email Address
Property
    #
   181                       40816                          Hamas Email 1
   182                       17365                          Hamas Email 1
                                                            Hamas Email 2
   183                       01709                          Hamas Email 2
                                                            Hamas Email 3
   184                       08539                          Hamas Email 4
   185                       52104                          Hamas Email 4

DOMAIN NAMES

   Defendant                              Account Ending
   Property #
      186                                   alqassam.net
      187                                   alqassam.ps
      188                                    qassam.ps
         Case 1:20-cv-02227-RC Document 7 Filed 12/07/20 Page 10 of 10




       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file
the same in this Court with your return thereon, identifying the individuals upon whom copies
were served and the manner employed, unless, pursuant to Rule G(3)(c)(ii)(A) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
defendant properties are in the government's possession, custody, or control.




Dated: December 7, 2020


                                           ___________________________
                                           Clerk of the Court


                                    By:    ___________________________
                                           Deputy Clerk
